Citation Nr: 1030668	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  10-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, denied 
service connection for the cause of the Veteran's death.  In 
August 2010, the Board advanced the Appellant's appeal on the 
docket upon its own motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran's September 2007 amended death certificate reflects 
that he sustained an accidental death.  He succumbed at the 
Falling Water Healthcare Center in August 2007.  Clinical 
documentation of the Veteran's final treatment is not of record.  
The VA should obtain all relevant private treatment records which 
could potentially be helpful in resolving the Appellant's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate 
release, the RO should contact Falling 
Water Healthcare Center and request that it 
forward copies of all available clinical 
documentation pertaining to the Veteran's 
final treatment, not already of record, for 
incorporation into the claims file.  

2.  Then readjudicate the Appellant's 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefits sought on appeal remain denied, 
the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the statement of the case.  The 
Appellant should be given the opportunity 
to respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

